Exhibit 10.2

 

Amendment No. 3 to
Primo Water Corporation
2010 Employee Stock Purchase Plan

 

This Amendment No. 3 (“Amendment”) to the 2010 Employee Stock Purchase Plan (the
“Existing Plan”; as amended hereby, the “Plan”) of Primo Water Corporation, a
Delaware corporation (the “Company”), is adopted by the Company February 28,
2019, subject to approval by the Company’s stockholders (the “Stockholders”).

 

Statement of Purpose

 

The Existing Plan was originally approved by the Company’s Board of Directors
(the “Board”) on March 5, 2010, and by the Stockholders on April 22, 2010, upon
which date it became effective. The Existing Plan was previously amended
pursuant to both that certain Amendment No. 1, which was approved by the Board
on April 11, 2012 and by the Stockholders on May 16, 2012, and which became
effective upon Stockholder approval and that certain Amendment No. 2, which was
approved by the Board on March 3, 2017 and by the Stockholders on April 27,
2017, and which became effective upon Stockholder approval. Under Section 10.1
of the Existing Plan, the Board may amend the Existing Plan at any time,
contingent on the approval of the Stockholders if Stockholder approval is
required by applicable law. The Board has determined that it is in the best
interests of the Company to extend the term of the Existing Plan for an
additional five years so that the term of the Plan is extended to the fifteenth
anniversary of the Effective Date.

 

NOW, THEREFORE, the Existing Plan is hereby amended as follows, subject to the
approval of the Stockholders:

 

1.

Capitalized Terms. All capitalized terms used and not defined herein shall have
the meanings given thereto in the Existing Plan.

 

2.

Amendment to Existing Plan.

 

The fourth sentence of ARTICLE XI, TERM OF PLAN is hereby deleted in its
entirety and replaced with the following:

 

“The Plan shall be in effect until the fifteenth anniversary of the Effective
Date, unless sooner terminated under Article 10.”

 

3.

Reference to and Effect on the Plan. The Plan, as amended hereby, and all other
documents, instruments and agreements executed or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

4.

Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

***

 

Effective this 28th day of February 2019, subject to Stockholder approval.

 

 

 